DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment filed 9/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
In paragraph [0011], the amendments to recite moisture absorption rates of less than “1%” is not supported by the original disclosure.
In paragraph [0055], the amendments to recite moisture absorption rates of less than “1%” or a range from “0.5% to 0.9%” is not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “a moisture absorption rate” that is “less than 1%”. The original filing, however, does not disclose values of “less than 1%”. The original specification discloses at paragraphs [0011] and [0055] such rates are “less than 1.0” (with no unit or percentage indicated), this does not provide support to recite “less than 1%” as claimed. The original description does not indicate the values are percentages nor is there any description of any measuring methods that imply the values are percentages.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a moisture absorption rate” that is “less than 1%”. The scope of the claim is unclear because it is not clear what the percentage refers to, e.g., weight percent or volume percent.


Allowable Subject Matter
Claims 1-4, 6-8, 10, 12-20, and 22 are allowed.
Previously cited Thorpe (US 2010/0297403) discloses a transparent laminate comprising two outer sheets of an acrylic thermoplastic and a central layer of thermoset polyester [abstract; 0002; 0011-0012; 0047]. The reference is silent with regard to a central film layer having a transmittance greater than 90% and an elastic modulus greater than 6 GPa as presently claimed.
Previously cited Yoshida (JP 2007-098905; using machine translation mailed 6/24/2022) discloses a multilayer polyimide film comprising (a) a thermoplastic polyimide layer, (b) a thermosetting polyimide layer, and (a) a thermoplastic polyimide layer (abstract; p2-3). The (b) thermosetting polyimide layer has a tensile modulus of 5 GPa or more, which provides improved modulus to the overall film (p2-3). Yoshida is silent with regard to whether the multilayer film is transparent and a central layer having a transmittance greater than 90%.



Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 9/22/2022, with respect to previous rejections under 35 USC 102 and 103 have been fully considered and are persuasive. These rejections have been withdrawn. Applicant’s amendments to claim 1 and new claim 22 to incorporate previously indicated allowable subject matter overcome these previous rejections for the reasons of record.

Regarding the previous rejection of claim 9 under 35 USC 112(b), Applicant amended the claim to recite the moisture absorption rate refer to a percentage to improve its clarity (p7). Applicant also provided amendments to the specification relating to the same subject matter.
The examiner appreciates Applicant’s efforts to advance prosecution; however, the amendments to the specification and claim 9 raise the issue of new matter. As explained in the objection and rejection above, although the original filing discloses rate values, these disclosures do not indicate the values were percentage values. Additionally, claim 9 is newly rejected under 35 USC 112(b) because the claim does not specify what the percentage refers to. Therefore, the claim stands rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787